Citation Nr: 0319895	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-27 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to nicotine dependence.

4.  Entitlement to service connection for residuals of cold 
trauma, to include a heart disorder, respiratory disorder, 
circulatory disorder, neurologic disorder, and skin disorder.

5.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable evaluation for 
shell fragment wounds, retained foreign bodies, scars, left 
shoulder, left arm and forearm, left hand, and left posterior 
chest.

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1946 and from September 1950 to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1995 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  

In November 2000, the Board issued a decision that assigned a 
50 percent disability evaluation for PTSD and remanded all 
remaining issues to the RO for additional development.  The 
veteran appealed that part of the November 2000 decision that 
denied an evaluation in excess of 50 percent for PTSD.  The 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
Memorandum Order in July 2001 that vacated and remanded that 
part of the November 2000 Board decision that denied an 
evaluation in excess of 50 percent for PTSD.  In a June 2002 
decision, the Board again denied an evaluation in excess of 
50 percent for PTSD and the veteran again appealed to the 
Court.  In March 2003, the Court dismissed the veteran's 
appeal due to his death.  The RO was not able to complete the 
development of the remaining issues prior to the veteran's 
death.


FINDING OF FACT

A Certificate of Death verifies that the veteran died in 
February 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).





ORDER

The appeal is dismissed.




____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

